Citation Nr: 1730372	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-26 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus type II with erectile dysfunction (diabetes) in excess of 20 percent prior to October 19, 2010 and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability prior to September 21, 2012.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case has been transferred and is now in the jurisdiction of the Denver, Colorado RO.

The Veteran and his spouse testified in a February 2013 videoconference hearing.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) that held the hearing is no longer employed by the Board.  The Veteran was offered an opportunity to have another hearing with another VLJ, but declined to do so.

This case was previously before the Board in July 2016 and was remanded for further development. That development having been achieved, the issues are now ready for appellate review.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACTS

1.  Prior to October 19, 2010, the Veteran's service-connected diabetes required insulin and a restricted diet.

2.  From October 19, 2010, the Veteran's service-connected diabetes has required insulin, a restricted diet, regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.

3.  The Veteran's service-connected disabilities render him unemployable prior to September 21, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent prior to October 19, 2010 for diabetes have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.119, Diagnostic Code (DC) 7913 (2016). 

2.  The criteria for a disability rating of 60 percent, but no higher, from October 19, 2010 for diabetes have been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.119, Diagnostic Code (DC) 7913 (2016). 

3.  The criteria for entitlement to a TDIU have been met prior to September 21, 2012.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
II.  General Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Diabetes Mellitus

Legal Criteria

Diabetes mellitus has been rated according to the provisions provided in 38 C.F.R. §4.119, DC 7913. Under DC 7913, a 10 percent rating is assigned when restricted diet is required.

A 20 percent rating is assigned when insulin and a restricted diet, or oral hypoglycemic agent and restricted diet are required. 

A 40 percent rating is warranted when the disease requires the taking of insulin, a restricted diet, and regulation of activities. "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities." Competent medical evidence is required to establish "regulation of activities," for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007). 

A 60 percent rating requires the taking of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated. 38 C.F.R. §4.119, DC 7913. 

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913. 38 C.F.R. § 4.119.

Facts

The Veteran is currently in receipt of a 20 percent disability rating under 38 C.F.R. § 4.119, DC 7913 for his diabetes with erectile dysfunction prior to October 19, 2010 and 40 percent thereafter.

In March 2008, the Veteran's doctor noted the Veteran started taking insulin and that the Veteran was on a diabetic meal plan.  In April 2008, the Veteran's spouse, who is a registered nurse, submitted a statement saying the Veteran's diabetes had gotten worse.  The Veteran's spouse stated that the Veteran had not been able to control his diabetes with oral medications and had quit his job after thirty six years due to increasing stress.  The Veteran's spouse also stated that the Veteran's doctor started the Veteran on insulin in February 2008 and further restricted his diet.  

The Veteran was afforded an examination in June 2008 for his diabetes.  The examiner noted the Veteran had twenty five episodes of hypoglycemia in the past year but no episodes of ketoacidosis and no hospitalizations due to his diabetes.  Additionally, the examiner noted the Veteran's activities were not limited by his diabetes.

In an April 2009 statement, the Veteran said he went to classes in January and February of 2009 to learn how to control his diabetes.  The Veteran stated that his diabetes had increased in severity and that while he tried to exercise every day to keep his sugars under control, his doctor had put him on insulin.  The Veteran also stated he would wake up in the night shaking and sweating with low blood sugar levels.  

In June 2010, the Veteran's doctor submitted a letter stating that the Veteran was under his care for his uncontrolled diabetes.  

The Veteran's spouse submitted another statement in October 2010, stating that the Veteran was still concerned about his diabetes and that his condition was worsening.  The Veteran's doctor also submitted a statement in October 2010 stating that the Veteran was under his care for uncontrolled diabetes and that the Veteran had restrictions to his diet and activities. 

A May 2011 medical treatment record stated that the Veteran did not have diabetic retinopathy.  

Medical records from December 2011 going forward show the Veteran saw his doctor for his diabetes, in person or via telephone, twice per month almost every month.  

In medical records from July 2012, the examiner stated that the Veteran's activities were limited.  The Veteran's doctors told him to avoid heavy exercise and outdoor work, especially when it was hot.  In a July 2012 examination, the examiner stated that the Veteran took oral medications and took insulin more than once per day.  The examiner also stated the Veteran did not see his diabetic health care provider more than twice per month for ketoacidosis or hypoglycemic reactions and that the Veteran had no hospitalizations over the past 12 months for either condition.  The examiner also stated that for VA purposes, the Veteran's activities were not restricted.  

In a medical treatment record from August 2012, the examiner noted the Veteran's doctor had stated that the Veteran saw or spoke with doctors for his diabetes more than once per month and that the Veteran took two insulins with three injections per day.

In an August 2012 statement, the Veteran stated he started taking insulin twice a day in October 2010.  The Veteran also stated his doctors told him to restrict his diet and avoid heavy lifting, exercise, and the outdoors when it is hot.  

The Veteran's doctor submitted a letter in January 2013 stating that the Veteran had been under his care from 2002 to 2012 for uncontrolled diabetes and that the Veteran was seen or had a telephone visit once or twice every month.

The Veteran and his spouse testified at a videoconference hearing in February 2013.  The Veteran testified that since 2012, his doctors restricted strenuous activities.  The Veteran stated that he was not supposed to lift anything heavy, go skiing, or biking because these activities impacted his sugar levels.  The Veteran stated that when he was first put on insulin, he took one injection per day.  Since then, he has taken between two to five injections per day.  At the time of the hearing, the Veteran was taking four injections per day.  The Veteran and his spouse both testified that the Veteran had numerous hypoglycemic events.  The Veteran's spouse testified that the Veteran had these events more than once or twice per year and that the only reason the Veteran did not go to the hospital was because she was a registered nurse who knew the signs and symptoms and knew how to treat these events.  The Veteran also testified that he had been seeing a diabetes educator every two weeks for the past ten years.  

The Veteran was afforded an examination for his diabetes in August 2014.  The examiner noted the Veteran had been diagnosed with erectile dysfunction in 2006.  The examiner noted the Veteran's diabetes was treated by restricted diet, oral hypoglycemic agents, and more than one insulin injection per day. The examiner noted the Veteran had to regulate his activities as part of his medical management of his diabetes.  The examiner noted the Veteran reported that he did not golf or bike because these activities caused him to have hypoglycemia.  The Veteran reported that he also had to be careful mowing the lawn or washing the car, especially in the heat.  The Veteran reported episodes of hypoglycemia six times per month, but had never had any emergency medical visits for hypoglycemia.  The examiner noted the Veteran saw his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The examiner noted the Veteran has not been hospitalized in the past 12 months for ketoacidosis or hypoglycemia. The Veteran had not suffered from progressive unintentional weight loss or loss of strength due to his diabetes.  

In a September 2014 medical examination, the Veteran's examiner stated that the Veteran required regulation of activities as part of his medical management of diabetes.  The examiner stated the Veteran required insulin more than once per day.  The examiner noted the Veteran did not visit his doctor twice per month for ketoacidosis or hypoglycemia and had not been hospitalized for either condition.

The Veteran had another examination for his diabetes in October 2016.  The examiner noted the Veteran's diagnosis of erectile dysfunction which was due to the Veteran's diabetes.  The examiner also stated that the Veteran required regulation of activities.  The examiner stated the Veteran saw his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than 2 times per month.  The examiner also stated there were no hospitalizations due to either condition in the past 12 months.  The examiner stated the Veteran takes insulin and uses 4 injections a day plus oral pills for his diabetes.

In a July 2017 eye examination, the examiner noted that the Veteran did not have diabetic retinopathy and that the Veteran's cataracts were not related to his diabetes.





Analysis

A.  Period Prior to October 19, 2010

The Veteran is currently rated as 20 percent disabled prior to October 19, 2010.  In order to qualify for the next higher 40 percent rating, the evidence has to show that the Veteran required insulin, had a restricted diet, and regulated his activities.

Prior to October 19, 2010, the evidence shows that the Veteran's diet was limited and that he was taking insulin as prescribed by his doctor.  Lay evidence and medical evidence both show the Veteran began taking insulin in 2008 and that his diet was being regulated due to his diabetes.  The Veteran was diagnosed with erectile dysfunction in 2006.  However, a June 2008 examiner stated the Veteran's activities were not limited.  In October 2010, the Veteran's doctor submitted a letter stating the Veteran's activities were limited.  While the Veteran testified in his hearing that he had seen a diabetic care provider twice per month since 2003, prior to October 19, 2010, the evidence does not show that the Veteran's activities were restricted prior to October 2010.  Therefore, the Board finds that the Veteran's 20 percent rating is appropriate based on his symptoms and an increase in excess of 20 percent disabling prior to October 19, 2010 is denied.

B.  Period after October 19, 2010

The Veteran is currently rated as 40 percent disabled from October 19, 2010 for his diabetes.  In order to qualify for the next higher 60 percent disability rating, the evidence would need to show that, in addition to his already required insulin, restricted diet, and regulation of activities, the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

In his February 2013 hearing, the Veteran stated he had been seeing a diabetic care provider twice per month since 2003.  Both the Veteran and his spouse stated that the Veteran had multiple hypoglycemic reactions a year, but that he did not go to the hospital only because his spouse is a registered nurse and knows how to care for him at home.  Additionally, beginning in December 2011, the Veteran's medical records show that he saw a diabetic care provider, either in person or via a telephone appointment, twice per month, almost every month.  The Veteran was also diagnosed with erectile dysfunction due to his diabetes in 2006, a complication of diabetes that would not otherwise be compensable if separately rated.  

However, several examiners stated that the Veteran did not see his diabetic care provider at least twice a month.  These examiners also stated the Veteran had not been hospitalized for ketoacidosis or hypoglycemic reactions.  (See July 2012 examination, August 2014 examination, October 2016 examination.)

While several examiners state the Veteran does not see a diabetic care provider twice a month, there are other medical records and lay testimony stating the Veteran did see his diabetic care provider at least twice a month.  The Board finds the Veteran and his spouse competent and credible witnesses to testify as to the number of times per month the Veteran sees his doctor for his diabetes and as to the number of times he would have had to go to the hospital if the Veteran's spouse was not a registered nurse.  The Board finds the evidence at least in equipoise as to the number of times the Veteran sees his diabetic care provider and how many times he would have been hospitalized.  Because the evidence shows that as of October 19, 2010, the Veteran was seeing a doctor twice a month for his diabetes condition, has an otherwise non-compensable complication of his diabetes, uses insulin, has a restricted diet, and must regulate his activities, and would otherwise have to go to the hospital for his hypoglycemic reactions, the Board grants a rating of 60 percent, but no more, from October 19, 2010.

The Veteran does not qualify for a 100 percent rating under DC 7913 because the evidence does not show that the Veteran makes weekly visits to his diabetic care provider, nor does the evidence show that the Veteran has progressive loss of weight and strength.  Therefore, a 100 percent rating is not warranted. 



IV.  Total Disability Rating Based on Individual Unemployability (TDIU)

Legal Criteria

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

Analysis

Taking into account the Veteran's new disability ratings, the Veteran's diabetes disability rating as of October 19, 2010 was 60 percent.  As such, the Veteran met the schedular requirement under 38 C.F.R. § 4.16(a) as of October 19, 2010.  The Board notes the Veteran has already been granted a TDIU from September 21, 2012, when he had previously met the schedular criteria for a TDIU.   

In June 2008, the Veteran stated he retired in November 2007 after thirty six years of working as a supervisor/union liaison because he was on his feet most of the day and because of the stress made his blood sugar high.  Veteran reported that he worked 40 hours per week as a production supervisor from November 1971 to October 2007.  In April 2011, the Veteran's doctor submitted a letter stating the Veteran was unemployable due to his service-connected PTSD and diabetic neuropathy.  

The August 2014 examiner noted the Veteran's diabetes did impact his ability to work.  The Veteran reported that before he retired, he thought that the stress at work elevated his glucose levels, but the diabetic control did not improve much after he retired.

In August 2016, the Veteran's doctor stated that the Veteran was unable to obtain or maintain gainful employment due to his service connected PTSD and diabetic neuropathy.  

The October 2016 examiner noted the Veteran's diabetic peripheral neuropathy did impact his ability to work.  The examiner stated the Veteran was limited to infrequent fine motor tasks, but he was able to use and dial a telephone.  The examiner stated the Veteran was limited to minimal typing, but could dictate data into a computer format.  The examiner stated that due to the Veteran's neuropathy in his feet, he was limited to standing in place for 20 minutes, walking for one hour, and sitting for two hours at a time.  The examiner opined that the Veteran's diabetes did impact his ability to work.  The Veteran stated to the examiner that he was forced to retire in 2007 due to the stress of the job which caused him to have trouble with his blood sugars.  The Veteran stated his stress level decreased some after his retirement, but not enough to keep him off insulin.  

The August 2016 and October 2016 examiners stated that the Veteran is unemployable due to his various service-connected disabilities.  Additionally, the October 2016 examiner stated the Veteran can no longer perform work where he is on his feet for long periods of time.  The Veteran previously worked for thirty six years as a supervisor and his work required him to walk and be on his feet.  The Veteran is no longer able to perform such activities.  Therefore, the Board grants a TDIU prior to September 21, 2012.


ORDER

Entitlement to an increased rating in excess of 20 percent prior to October 19, 2010 for diabetes mellitus is denied. 

Entitlement to an increased rating of 60 percent, but no higher, from October 19, 2010 is granted.

A TDIU is granted prior to September 21, 2012.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


